                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                        8:19CR121
                         Plaintiff,
                                                              RULE 17.1 CONFERENCE
        vs.
                                                            MEMORANDUM OF HEARING
AMMANUEL JIEL,

                         Defendant.

        This matter came before the Court on October 10, 2019, for a hearing on the Government’s

motion (Filing No. 32) for a pretrial conference pursuant to Federal Rule of Criminal Procedure

17.1.   The Government was represented by Matt E. Lierman, Assistant United States Attorney,

and the Defendant, Ammanuel Jiel, was represented by Glenn Shapiro.

        The parties discussed the below listed evidentiary issues related to trial and reached the

following agreements:

              1. Lab Results for Seized Narcotics. The government proposed a written stipulation
                 that the suspected controlled substances were sent to the Douglas County Sheriff’s
                 Office Laboratory to be weighed and tested to determine their chemical
                 composition; that forensic chemists performed such tests; that such tests and
                 analyses performed were generally accepted within the field of forensic chemistry;
                 and that based upon these tests the exhibits contained specific weights and
                 substances, for instance: Exhibit 1 contains 13.82 grams of marijuana, etc. Mr.
                 Shapiro had no objection to this proposal. The Government is therefore ordered
                 to provide a written stipulation to the Defendant no later than two weeks from the
                 date this order is filed.

              2. Seized Narcotics. The government proposes utilizing a single agent to testify to
                 the narcotics seized and submitted into evidence by officers on each of the four
                 confidential informant (CI) buys listed in the Superseding Indictment. A single
                 agent would negate the need for multiple agents to testify as to links in the chain of
                 custody. Mr. Shapiro had no objection to this proposal.

              3. Seized Firearms. The government proposes utilizing a single agent to testify to
                 each of the nine firearms seized by law enforcement and submitted into evidence.
                 A single agent would negate the need for multiple agents to testify as to links in the
                 chain of custody. Mr. Shapiro had no objection to this proposal.
        Counsel for the Government anticipates 3 trial days for its case in chief and represents that

5 trial days in total is sufficient for this matter to be heard.   The parties represented that they will

continue to work towards resolving this case and make any arrangements necessary with the court

to facilitate a speedy and expeditious resolution to this matter.

        IT IS ORDERED:

        1.    The above statements constitute the agreed upon matters during the Rule 17.1

Conference;

        2.   Counsel for the Government and the Defendant have been given an opportunity to

review this Rule 17.1 Conference Memorandum of Hearing and have not made any objections;

and

        3.   Trial in this matter remains scheduled for November 12, 2019, before United States

District Court Judge Robert F. Rossiter unless and until the parties make further arrangements with

the Court.



        Dated this 10th day of October, 2019.

                                                         BY THE COURT:

                                                         s/ MICHAEL D. NELSON
                                                         United States Magistrate Judge
